Citation Nr: 0424929	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to October 12, 1995 
for the grant of special monthly compensation based on the 
need for regular aid and attendance.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.  He is deemed incompetent for VA purposes, 
and his sister has been appointed as his legal custodian.  
She is the appellant in this case since she filed the appeal 
on behalf of the veteran.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which granted special 
monthly compensation based on the need for regular aid and 
attendance, and which assigned an effective date of October 
12, 1995 for the award of that benefit.  The appellant, on 
behalf of the veteran, claimed that an earlier effective date 
was warranted.  The Board REMANDED that claim in July 2003.  
Following additional notice to the appellant, the claim again 
returns to the Board.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her claim on the veteran's 
behalf, and all identified evidence relevant to the claim 
addressed in this decision has been obtained.

2.  The medical records associated with the claim establish 
that the veteran has been disabled as a result of a 
psychiatric disorder for many years.

3.  The veteran has been granted special monthly compensation 
because he requires regular aid and attendance as a result of 
service-connected post-traumatic stress disorder (PTSD), 
evaluated as totally (100 percent) disabling, effective 
October 12, 1995.

4.  No claim, formal or informal, for any benefit 
administered by VA was open or pending prior to October 12, 
1995.


CONCLUSION OF LAW

The criteria for an effective date prior to October 12, 1995, 
for an award of special monthly compensation are not met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran is entitled to 
special monthly compensation retroactive to 1971, following 
the veteran's service discharge, or retroactive to 1981, when 
the appellant and another sibling of the veteran took the 
veteran to seek VA medical care for the veteran's psychiatric 
disability.  The appellant contends that failure to construe 
the veteran's 1981 attempt to obtain VA treatment as a claim 
for compensation was a grave procedural error which allowed 
the claim to remain open and pending.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  Here, the Board 
notes that the VA Regional Office inferred the claim for 
special monthly compensation following the determination that 
the veteran was totally (100 percent) disabled due to his 
service-connected PTSD, so it is possible that the claim for 
an effective date prior to October 12, 1995 is a 
"downstream" issue from the inferred claim.  The Board 
further notes that the extent to which compliance with the 
VCAA may be required for a "downstream" issue is not 
entirely clear.  See McCutcheon v. Principi, 17 Vet. App. 559 
(2004) (directing supplemental briefing of issue as to extent 
to which notice provisions of 38 U.S.C.A. § 5103(a) apply 
where "downstream" element is at issue).  

Assuming, without so conceding, that compliance with VCAA may 
be required, the Board will discuss such compliance.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  
Accordingly, compliance with the provisions of the VCAA in 
regard to the claim is addressed below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a March 1998 rating decision, issued to the appellant in 
April 1998, the RO discussed how it arrived at the effective 
date assigned for the grant of service connection for PTSD.  
The criteria for the assignment of the effective date for the 
award of monetary compensation was addressed in the October 
1999 rating decision.  The appellant was provided with a copy 
of the text of the regulations governing informal claims, 
38 C.F.R. § 3.155, and the regulation governing assignment of 
effective dates, 38 C.F.R. § 3.400, in an August 2000 
statement of the case (SOC).  

By an April 2003 supplemental statement of the case (SSOC), 
the appellant was provided with the complete text of 
38 C.F.R. § 3.159 as revised to incorporate the provisions of 
the VCAA.  

By the Board's July 2003 Remand, the appellant was advised of 
the provisions of the VCAA, of VA's duty to assist her, and 
of her responsibilities to assist in the development of the 
claim, and was advised that she was being afforded the 
opportunity on Remand to submit additional evidence on the 
veteran's behalf.  By a letter issued in July 2003, the 
Appeals Management Center advised the appellant of the time 
period in which she could submit additional evidence.  By an 
April 2004 SSOC, the appellant was notified that no 
additional evidence had been submitted.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  It 
has been more than one year since the RO advised the claimant 
of the complete text of 38 C.F.R. § 3.159, and it has been 
more than one year since the Board's July 2003 Remand advised 
the appellant that she had a year in which to submit 
additional evidence.  The Board may complete appellate review 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the appellant to develop the claim on 
behalf of the veteran.  In particular, the appellant has been 
afforded multiple opportunities to submit or identify 
evidence during the pendency of this claim, and the appellant 
has confirmed that there are no other VA records available.    

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA.  However, the case has been reviewed 
de novo since the VCAA was enacted and since the appellant 
was advised of the enactment of the VCAA and the provisions 
thereof.  

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim for an earlier effective date for the award of 
special monthly compensation.  The notifications clearly 
advised the appellant to identify or submit any relevant 
evidence, and the appellant did submit a variety of types of 
evidence, including private clinical records and statements 
from family members.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The appellant has received notice equivalent to that required 
under of the provisions of the VCAA in the numerous 
communications by the AOJ prior to the transfer and 
certification of this case to the Board, and the content of 
the notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA.  The Board finds that the claimant has indeed been 
notified that she should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an earlier effective date for special monthly 
compensation may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the claimant 
as to the effective date claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Factual and procedural background

The veteran's service medical records reflect that he 
received psychiatric treatment in service.  However, there is 
no evidence that a claim for service connection for any 
disorder was received proximate to the veteran's service 
discharge.  

In November 1981, the veteran's siblings took the veteran to 
a VA Medical Center to obtain psychiatric treatment for him, 
following an episode in which the veteran threatened this 
wife and children with a weapon.  The veteran's siblings have 
provided written statements indicating that they told the 
facility that the veteran needed psychiatric treatment and 
needed compensation, because he could not work.  
The veteran was advised to return for further psychiatric 
evaluation, but the VA facility did not admit the veteran for 
inpatient hospitalization.  Thereafter, the veteran was seen 
for private treatment, but did not return to the VA facility.  

On October 12, 1995, the VA Regional Office received a claim 
the appellant submitted on the veteran's behalf seeking 
service connection for PTSD for the veteran.  That claim was 
granted by a rating decision prepared in March 1998 and 
issued to the veteran in April 1998, and the veteran was 
found to be totally (100 percent) disabled as a result of his 
service-connected PTSD.

Thereafter, the veteran's family sought to have a fiduciary 
appointed for him.  In a June 1999 rating decision, the 
veteran's incompetency for VA purposes was confirmed, and 
claim of entitlement to special monthly compensation, which 
the RO apparently inferred on the veteran's behalf, was 
denied.  Following the appellant's disagreement with that 
determination, special monthly compensation (SMC) was awarded 
in an October 1999 rating decision.  An effective date of 
October 12, 1995, was assigned for the award of SMC.

The appellant contended that the veteran was entitled to an 
earlier effective date for SMC because he had been treated 
for a psychiatric disorder in service, and because the 
veteran sought psychiatric treatment at a VA facility in 
1981.  The appellant contended that this 1981 attempt to seek 
VA treatment was an informal application for service-
connected compensation, which remained open and pending, and 
was, therefore, also an informal claim for special monthly 
compensation as well.  

Applicable law and regulations

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance as a result of 
service-connected disability or disabilities.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  

A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  38 C.F.R. § 3.155(b).  An 
informal claim must also be in writing.  Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 
357 F.3d 1370 (2004) (defining when the "identification" 
requirement of 38 C.F.R. § 3.155(a) is met); Miguel v. 
Principi, 15 Fed. Appx. 857 (2001) (Federal Circuit declined 
to reverse interpretation in Rodriguez that an informal claim 
must be written) (non-precedential).  

The Board notes that the regulations discussed above, 
including 38 C.F.R. § 3.155, have not changed substantively 
from 1981 to the present time.

Analysis

The Board initially notes that VA cannot address the 
appellant's contention that, if the service department had 
accurately diagnosed the veteran's psychiatric disorder, the 
veteran would have been entitled to special monthly 
compensation from the date of his service discharge.  VA has 
no statutory authority to revise or amend service medical 
records or determinations by service departments as to 
entitlement to discharge based on disability or retirement 
pay related thereto.

The evidence establishes that the veteran's entitlement to 
special monthly compensation (SMC) is based on the fact that 
he requires aid and attendance as a result of his service-
connected disability, PTSD.  The effective date of the 
veteran's award of service connection for PTSD is October 12, 
1995.  The veteran has not been granted service connection 
for any other disability.  The regulations governing SMC do 
not authorize a grant of SMC benefits prior to the grant of 
service connection for the disability for which the veteran 
requires aid and attendance.  38 U.S.C.A. § 1114; 38 C.F.R. 
§ 3.400.  

The appellant did seek an effective date prior to October 12, 
1995, for the award to the veteran of service connection for 
PTSD, but the RO denied that claim by a June 2003 rating 
decision.  The Board's July 2003 Remand advised the appellant 
that she had not submitted a notice of disagreement (NOD) 
with that rating decision and that she had until June 9, 2004 
to do so.  There is no evidence that a NOD as to the 
effective date for the award of PTSD has been submitted.  
That determination is final.  PTSD is the only disability for 
which the veteran has been granted service connection, and, 
as discussed above, the grant of service connection for that 
disability was effective October 12, 1995.  A grant to the 
veteran of an award of SMC prior to October 12, 1995 would 
require that the Board grant SMC prior to the receipt of the 
claim for service connection for the disability underlying 
the award of SMC.  As noted above, the Board has no statutory 
or regulatory authority to award SMC unless there is a 
service-connected disability which meets the requirements 
specified at 38 U.S.C.A. § 1114.  

The appellant contends that VA employees were told, at the 
time of the veteran's application for VA medical care in 
1981, that he also needed compensation, since he could not 
work.  The appellant contends that these statements should 
have been construed as an informal claim for compensation, 
under 38 C.F.R. § 3.155.  However, the U.S. Federal Circuit 
Court of Appeals (Federal Circuit) has determined that a 
claim must be in writing in order to meet the requirements of 
an informal claim.  38 C.F.R. § 3.155; Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  There is no evidence that the 
appellant or any other sibling of the veteran expressed in 
writing the request for compensation on the veteran's behalf 
in 1981.  

Moreover, 38 C.F.R. § 3.155 requires that, if an informal 
request for benefits comes from a service organization, 
attorney, or agent acting on a veteran's behalf, there must 
be a written, executed power of attorney in order for the 
informal claim from the individual other than the veteran to 
be accepted as an informal claim under 38 C.F.R. § 3.155.  
The appellant does not allege that the veteran had executed a 
power of attorney or other authorization to act on his behalf 
to the appellant or any other individual who accompanied him 
to the VA Medical Center in 1981.  

The Board notes that it is not clear whether 38 C.F.R. 
§ 3.155 requires a written power of attorney when an 
individual is submitting an informal claim for a veteran who 
is incompetent.  However, under those circumstances, some 
proof that the veteran is unable to act for himself would 
appear to be required, and the appellant does not allege that 
the veteran had been declared incompetent by any court or 
other authority of VA.  Thus, even if the unwritten 
statements of the appellant or another individual could be 
considered a valid informal claim on the veteran's behalf, 
the appellant lacked authority to submit such a claim, and 
her statements did not constitute a valid informal claim 
which remained open and pending.  

The appellant contends that it was procedural error for VA to 
fail to respond to the veteran's informal claim for 
compensation.  The appellant contends that an inferred claim 
for SMC should be recognized as open and pending prior to 
October 12, 1995.  However, the decision in Hayre, supra, 
which is the basis for the appellant's argument, has been 
overruled.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
The appellant's argument that the veteran is entitled to an 
earlier effective date for an award of SMC on the basis that 
VA committed procedural error when it failed to recognize an 
informal claim for benefits is no longer supported by 
judicial decisions, and must fail.  

The Board has also reviewed the medical records of the 
veteran's 1981 VA treatment to determine whether his 
statements could be construed as an informal claim for 
compensation.  However, there is no indication that the 
veteran discussed compensation benefits.  To the contrary, 
the clinical records reflect that the veteran stated he just 
wanted to find out what was wrong with him.  

The Board does not find that such examination report was an 
informal claim for compensation benefits.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [claimant] to seek . . . service connection. . . .").

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of [a VA medical record] will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.

Since there had not been a prior allowance or disallowance of 
a formal claim for compensation for PTSD for the reason that 
the disability was not compensable in degree, a VA medical 
record could not be accepted as an informal claim under 
38 C.F.R. § 3.157.  

The Board does not find that the written records of the 
veteran's VA outpatient visit in November 1981 constitute an 
informal claim for compensation.

The appellant's contention that the veteran is entitled to 
retroactive benefits to 1981 because he was disabled by his 
service-connected disability and required constant aid and 
attendance for many years prior to October 12, 1995 is 
sympathetic.  The evidence of record is consistent with the 
appellant's allegation that the veteran was disabled as a 
result of his PTSD, which is now service connected, for many 
years prior to the October 1995 claim for benefits.  However, 
VA is not required to anticipate a potential claim for a 
particular benefit where no clear intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

There is no provision in the law for awarding an effective 
date for SMC based on the appellant's assertion that the 
disability existed before the claim was filed.  There is no 
provision for awarding SMC for a period when service 
connection was not in effect for any disorder.  The doctrine 
of reasonable doubt is not for application under the 
circumstances, as the clear preponderance of the facts and 
the law is against the claim, and the evidence is not in 
equipoise to warrant a more favorable determination.  
38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The claim of entitlement to an effective date prior to 
October 12, 1995 for the grant of SMC is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



